COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-022-CV

DAVID MICHAEL SHEID                                               APPELLANT

                                        V.

THE STATE OF TEXAS                                                  APPELLEE

                                    ----------

            FROM THE 43RD DISTRICT COURT OF PARKER COUNTY

                                    ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                    ----------

      We have considered appellant’s March 25, 2009 letter to the court in

which appellant states that he wishes to withdraw the appeal.       The court

construes appellant’s letter as a motion to dismiss the appeal pursuant to rule

42.2(a) of the Texas Rules of Appellate Procedure. Tex. R. App. P. 42.2(a).

No decision of this court having been delivered before we received this motion,

we grant the motion and dismiss the appeal. See Tex. R. App. P. 42.2(a),

43.2(f).

                                                 PER CURIAM

PANEL: MEIER, J.; CAYCE, C.J.; and LIVINGSTON, J.

DELIVERED: April 2, 2009

      1
          … See Tex. R. App. P. 47.4.